DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Instant claim 1 is drawn to a composition, an H5 avian influenza A vaccine strain comprising at least a portion of an influenza B virus NA protein, but characterizes the composition’s intended use in a method recitation of one or more active steps, i.e., “an application”, “in the preparation of”, and “which differentiates…infection from vaccination”. The claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki , 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). This rejection also affects instant claims 2-10.
Instant claims 16 and 17 are drawn to a composition, an H5 avian influenza A vaccine strain candidate, ReMuH5-DIVA-ΔNS, but characterizes the composition’s intended use in a method recitation of one or more active steps, i.e., “which differentiates…infection from Ex parte Dunki , 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 is drawn to:
“An application of a labeled gene sequence in the preparation of an H5 avian influenza vaccine strain which differentiates influenza A virus infection from vaccination…”

The claim proceeds to describe a label gene DNA sequence coding for an influenza B virus NA protein. The body of the claim is drawn to a product, i.e., an H5 avian influenza A vaccine strain comprising at least a portion of an influenza B virus NA protein. However, the preamble implies a process involving “an application”, “in the preparation of”, and “which differentiates…infection from vaccination” without setting forth any steps involved in the process. Therefore, it is unclear whether the claim is intended as a product or a method claim. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). This rejection affects all dependent claims 2-10. In the interest of compact prosecution, instant claim 1 is interpreted as a product comprising an H5 avian influenza vaccine strain comprising at least a portion of an influenza B virus NA protein.   
	Claims 1 and 11 requires a DNA sequence coding an influenza B NA protein extracellular region amino acid sequence that has at least 90%, 92%, 95%, or 98% homology with “the extracellular region amino acid sequence” that is not provided. Comparison between an unknown structure order to another to determine whether they are “at least 90% identical” is indeterminable.  An amino acid sequence order, essential for comparison and determination of whether another amino acid sequence order is “at least 90% identical”, as required by the instant claims, is not provided. Therefore, the claims are indefinite, as per MPEP § 2173.01 (I). The
instant claims do not particularly point out and distinctly claim the subject matter which the
applicant regards as the invention. This rejection affects all dependent claims 2-10 and 12-15. This same issue is present regarding sequence homology with packaging signal sequences possessing at least 80% homology with an unknown sequence structure, as required by instant claim 5.

	In instant claim 11, lines 2 and 6-7 states, “which differentiates influenza A virus infection from vaccination”.  It is unclear how the claimed recombinant H5 avian influenza A vaccine strain comprising at least a portion of an influenza B virus NA protein can accomplish differentiation in subjects without a step of administration, as discussed in instant Example 4. This rejection affects all dependent claims 12-15.
Instant claims 16 and 17 are drawn to a composition, an H5 avian influenza A vaccine strain candidate, ReMuH5-DIVA-ΔNS, but characterizes the composition’s intended use in a method recitation of one or more active steps, i.e., “which differentiates…infection from vaccination” (claim 16), and “an application” and “in the preparation of”, both recited in claim 17 without setting forth any steps involved in the process. Therefore, it is unclear whether the claim is intended as a product or a method claim. Since the active steps are not a material or even recited, it is unclear how the intended recited uses: “an application”, “in the preparation of”, and “which differentiates…infection from vaccination”, further limits the product claimed. According to MPEP § 2173.05(q), attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
	Claims 1 and 11 requires a DNA sequence coding an influenza B NA protein extracellular region amino acid sequence that has at least 90%, 92%, 95%, or 98% homology with “the extracellular region amino acid sequence” that is not provided. Comparison between an unknown structure order to another to determine whether they are “at least 90% identical” is indeterminable.  An amino acid sequence order, essential for comparison and determination of whether another amino acid sequence order is “at least 90% identical”, as required by the instant claims, is not provided. Therefore, the claims are indefinite, as per MPEP § 2173.01 (I). The
instant claims do not particularly point out and distinctly claim the subject matter which the
applicant regards as the invention. This rejection affects all dependent claims 2-10 and 12-15. This same issue is present regarding sequence homology with packaging signal sequences 
There is no written description for the genus encompassed by the compositions claimed. 
The skilled artisan would be unable to identify the scope of homologs or variants encompassed by the instant claims. The applicable standard for the written description requirement can be found in MPEP 2163.To provide adequate written description and evidence of possession of a
claimed genus, the specification must provide sufficient distinguishing identifying characteristics
of the genus. The factors to be considered include disclosure of complete or partial structure,
physical and/or chemical properties, functional characteristics, structure/function correlation,
methods of making the claimed product, or any combination thereof. In this case, there is no
disclosure of sufficient characteristics of the claimed genus of materials encompassed to allow persons of ordinary skill in the art to recognize that applicants were in possession of the claimed compositions. In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of materials
claimed. 
	The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed. The instant claims do not meet the written description provision of
35 U.S.C. 112, first paragraph.
s 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that H5 avian influenza vaccine candidate strain Re-MuH5-DIVA-ΔNS is required to practice the claimed invention since it is a recited element in the claims. As a required element it must be known and readily available to the public or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public. If it is not so obtainable or available, the enablement requirements of 35 U.S.C. § 112, first paragraph, may be satisfied by a deposit of H5 avian influenza vaccine candidate strain Re-MuH5-DIVA-ΔNS. See 37 CFR 1.802.
	The specification does not provide a repeatable method for obtaining  H5 avian influenza vaccine candidate strain Re-MuH5-DIVA-ΔNS and it is not apparent if it is readily available to the public. Applicant’s deposit statement in the specification on page 6, lines 29-32 and page 7, lines 1-7 does not indicate the extent of public availability. The MPEP § 2404.01 states that: “A mere reference to a deposit of biological material itself does not necessarily mean that the biological material is readily available.”  If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability  to the public of the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (Journal of Virology. 2014; 88 (18): 10778-10791) and Hoffman et al. (USPgPub 2008/0118531).
Baker et al. teach a recombinant influenza A virus expressing an influenza A HA protein and an influenza B virus NA protein (possessing an extracellular region amino acid sequence), see the abstract, “Full-length influenza B virus glycoproteins that contain influenza A virus packaging signals…”, bridging the columns on page 10784, “Reassortment of influenza B virus glycoproteins…”, bridging the columns on page 10785, and Figure 6, as required by instant claims 1 and 11. Influenza B glycoproteins of Baker et al. are derived from B/Yamagata/16/1988, as required by instant claims 3 and 4. In the last two full paragraphs on page 10779, Baker et al. teach that packaging signal sequences in the noncoding region (NCR) from influenza A glycoproteins are appended to influenza B virus NA for intertypic reassortment. In “Cells and influenza viruses”  and “Plasmids” in the second column on page 10779, Baker et al. identify the influenza A viruses used as H1N1. Therefore, the packaging signals attached to the influenza B NA at the 5’ and 3’ ends in the influenza chimeras of Figure 6 comprise H1N1 packaging signal sequences, where the 5’ end possesses intracellular domains 
The influenza B NA encoding sequences of Baker et al. contain both 5’ and 3’H1 packaging signal sequence ends which form virus particles following cellular processing of the genome. Therefore, the H1 packaging signals flanking the influenza B NA encoding sequences of Baker et al. are considered homologous to SEQ ID NO:s 3 and 4, as required by instant claims 9 and 10. Baker et al. teach generating the recombinant influenza A virus expressing an influenza A HA protein and an influenza B virus NA protein through reverse genetics, see “Cells and influenza viruses” and “Plasmids” on page 10779, as required by instant claim 11.
 	The influenza A viruses of Baker et al. used as a backbone and HA donor in the
influenza B virus NA protein reassortants are H1 viruses, see “Cells and influenza viruses”  and “Plasmids” in the second column on page 10779. Baker et al. do not teach expressing HA derived from an H5 influenza, as required by instant claims 1, 2, and 11.
	Hoffman et al. teach a vaccine comprising an influenza A backbone expressing an HA derived from avian influenza H5, see claims 1, 2, and paragraphs [0034, 0035].  
	One of ordinary skill in the art prior to the effective filing date would have been motivated to have expressed avian influenza H5 HA of Hoffman et al. from the influenza A H1 virus expressing the influenza B virus NA protein of Baker et al. to prevent and ameliorate avian influenza, see claims 1 and 11 of Hoffman et al., and to differentiate infected fowl from vaccinated, see paragraphs [0030, 0031, 0046, and 0080] of Hoffman et al., as required by instant claims 1 and 11. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for expressing the avian influenza H5 HA of Hoffman et al. from the influenza A H1 virus expressing the influenza B virus NA protein of 
Conclusion
Prior art made of record, not relied upon, and considered pertinent to applicant's disclosure:
Flandorfer et al. (Journal of Virology. 2003; 77 (17): 9116-9123) regenerate chimeric influenza A viruses expressing an influenza B neuraminidase.
Ping et al. (PNAS. 2016; 113 (51): E8296-E8305) teach an influenza B virus backbones to express influenza A HA and NA.
The sequence alignment of instant SEQ ID NO: 9 with Geneseq db access no ATT37499 in WO2008138120 Yao et al. shares 100% homology.
Allowable Subject Matter
The sequence alignment of SEQ ID 5 with Geneseq db access no ALS14245 in USPgPub 20070231348 December 2007 shares 99% homology. The prior art does not teach SEQ ID NO: 5, recited in instant claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648